—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated December 18, 2000, as denied their motion for partial summary judgment on the issue of liability on their cause of action pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There are triable issues of fact requiring the denial of summary judgment. Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.